IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00150-CV

TERRY JUSTIN SMITH,
                                                               Appellant
v.

STEPHANIE SANDERS,
                                                               Appellee


                            From the 13th District Court
                              Navarro County, Texas
                           Trial Court No. D14-22936-CV


                                        ORDER


       Appellee’s brief in this appeal was due on December 15, 2014. No brief was

received. By letter dated January 9, 2015, the Clerk of this Court notified appellee that

the brief was past due and requested appellee to either file the brief or request an

extension of time to file the brief. There was no response to the Clerk’s letter.

       Accordingly, appellee’s counsel is ORDERED to file the brief, request an

extension of time to file the brief, or notify the Court that no brief will be filed within 14

days from the date of this Order.

                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed September 17, 2015




Smith v. Sanders                            Page 2